DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 6-11, 23, 24, 26, 27, and 30-32 have been examined.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Scott Tulino, Esquire, on May 11, 2022.
The application has been amended as follows: 
In the sixth line of claim 2, “wherein the body parameter and the makeup time parameter is stored” is hereby amended to recite: “wherein the body parameter and the makeup time parameter are stored”.
In the sixth line of claim 26, “wherein the body parameter and the makeup time parameter is stored” is hereby amended to recite: “wherein the body parameter and the makeup time parameter are stored”.

Allowable Subject Matter
Claims 1-3 and 6-11 are allowed.
Claims 23, 26, 27, and 30-32 are allowed.
Claim 24 is allowed.
The following is an examiner’s statement of reasons for allowance: Rousay (U.S. Patent Application Publication 2015/035661) discloses cosmetic matching and recommendation, and is relevant to the claimed invention.  Chinese patent documents CN 105138648 and CN 106446207 (made of record by Applicant, and evaluated by examiner on the basis of the provided machine translations) are also relevant to the claimed invention.  However, these and other references do not disclose the specifics of claims 1, 23, and 24, in particular, and in context, optimizing the target makeup scheme in accordance with cosmetic information about the user, and generating a recommended makeup scheme, the cosmetic information being used to indicate cosmetics owned by the user.  Miller (U.S. Patent Application Publication 2015/0250294) discloses a database of cosmetic items currently owned by the user (paragraphs 1 and 15).  However, Miller does not, in combination with the other art regarding cosmetic recommendations, etc., disclose, teach, or reasonably suggest the claimed method and devices.  
Each of claims 1, 23, and 24 as currently amended, incorporates the language of claim 5 and parallel claim 29 (now canceled), which, as set forth in the previous Office Action, raises the claimed invention to something which a human being could not plausibly perform as a mental process, and therefore to significantly more than an abstract idea. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762. The examiner can normally be reached 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762, or emailed to Nicholas.Rosen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein, can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	May 11, 2022